DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, figures 3-9 corresponding to claims 1-6, 9-15 and 26-30 in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 9-11, 13 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claims 5 and 27 recite the broad recitation “two holding segments”, and the claim also recites “that are in particular W-shaped” which is the narrower statement of the range/limitation. 
Claims 6 and 28 recite the broad recitation “two holding segments”, and the claim also recites “that are in particular W-shaped” which is the narrower statement of the range/limitation.
Claims 6 and 28 recite the broad recitation “an elastic partial portion”, and the claim also recites “in particular a bending spring” which is the narrower statement of the range/limitation. 
Claims 9 and 29 recite the broad recitation “a housing”, and the claim also recites “in particular out of a plastic material” which is the narrower statement of the range/limitation. 
Claims 9 and 29 recite the broad recitation “arranged”, and the claim also recites “in particular embedded” which is the narrower statement of the range/limitation. 
Claims 10 and 30 recite the broad recitation “a dragging element”, and the claim also recites “preferably out of plastic material” which is the narrower statement of the range/limitation. 
Claims 10 and 30 recite the broad recitation “an attachment disc”, and the claim also recites “preferably out of metal” which is the narrower statement of the range/limitation. 
Claim 13 recites the broad recitation “clipped into an opening”, and the claim also recites “of the first component in particular” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 stands rejected as indefinite due to its dependence from indefinite claim 10, among others.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 12-15, 26, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Pallu et al. (EP 3199405, submitted via IDS; English machine translation attached).
Claim 1:
	Pallu discloses a fastening arrangement (figures 1, 5 and 6) for fastening a first component (14) to a second component (13) with an automatic compensation of tolerances in the distance between the first component and the second component (paras. [0032]-[0035]), comprising the following features: a. a base element (33) with a first and a second axial end (figure 6) as well as a holding structure (35, 34) at a radial outer side for holding the base element in an opening of the first component (figure 5), and b. an adjusting unit (32, 38) which can be screwed into the base element with a dragging unit (threads of 32 and 38) inserted therein (figure 5), while c. a fastening screw (22) can be connected with the adjusting unit via the dragging unit by means of a releasable dragging connection (threaded connection), so that when rotating the fastening screw, the adjusting unit can be rotated conjointly and can be moved in abutment with the second component (figure 5; paras. [0032]-[0035]), d. the holding structure (35, 34) of the base element comprising a holding segment (34, 48), which, with respect to a plane perpendicular to the longitudinal axis of the base element, is arranged at an angle (the base element has an angular relationship to the plane), so that by means of the holding segment (34, 48), an angle between the first and the second component can be compensated such that when the adjusting unit abuts on the second component, a longitudinal axis of the fastening arrangement runs perpendicular to a plane of the second component (figure 5).
Claim 2:
	Pallu discloses that the base element (33) comprises a first inner thread and the adjusting unit comprises a first outer thread, with the first outer thread of the adjusting unit together with the first inner thread of the base element forming a first thread pairing of a first thread direction and with the adjusting unit can be screwed into the base element from the second axial end of the base element (para. [0035]), and the fastening screw comprises a second outer thread of a second thread direction, which is opposite to the first thread direction, and can be inserted through an opening of the base element and the adjusting unit, so that the adjusting unit can be moved by rotating the fastening screw in the second thread direction in abutment with the second component (para. [0033]).
Claim 3:
	Pallu discloses that the holding structure (35, 34) of the base element comprises two attachment arms (35) adjacent to the first axial end, so that the attachment arms can be brought in abutment with a first side of the first component adjacent to the opening of the first component (figures 5 and 6).
Claim 4:
	Pallu discloses that the attachment arms (35) are arranged opposite to each other (figure 6).
Claim 5:
	Pallu discloses two holding segments (34, 48) that are in particular W-shaped (figure 6) and which provide an attachment surface axially spaced from the first axial end of the base element, so that the attachment surface can be brought in abutment with a second side of the first component adjacent to the opening of the first component (figure 5).


Claim 9:
	Pallu discloses that the base element (33) comprises a housing (figures 5 and 6; houses 32), as well as a groove (central bore accepting 32 and 22 and/or thread of central bore) that is arranged, in particular embedded (figures 5 and 6), therein and which provides the first inner thread (para. [0035]).
Claim 13:
	Pallu discloses a first component (14) in combination with a fastening arrangement according to claim 1, with the fastening arrangement being clipped into an opening of the first component in particular (para. [0034]).
Claim 14:
	Pallu discloses a first (14) and a second (13) component which are fastened to each other through the fastening arrangement according to claim 1 and by means of a fastening screw (22).
Claim 15:
	Pallu discloses the fastening screw (22) being screwed into a fastening nut (25) which is arranged at a third component (1), while the first component is a roof membrane, the second component is a body structure and the third component is a roof rail (para. [0024]-[0026]).
Claim 26:
	See claim 3 above.
Claim 27:
	See claim 5 above.

Claim 29:
	See claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallu.
Claim 10:
	Pallu discloses that the dragging unit (threads of 32 and 38) comprises a dragging element (threaded column of 32), as well as an attachment disc (38).  
Pallu does not explicitly disclose the dragging element being held in the adjusting unit by means of a press fit, rather Pallu discloses the dragging element as integral with the adjusting unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the adjusting unit of Pallu by press fitting a separate threaded column within the opening of the adjusting unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Here, it would have been obvious to provide a separate dragging element part fitted within the adjusting unit so as to allow for additional manufacturing flexibility to provide adjustment units that are capable of attachment to different sizes of fastener (22) and different materials to accommodate different loading capacities of the roof rack.
Claim 11:
	Pallu discloses that the dragging element (threaded column) comprises a first and a second axial end (figure 5), with the first axial end being arranged flush with a first side of the attachment disc (figure 5) and a second side opposite to the first side of the attachment disc abuts on the adjusting unit (figure 5).
Claim 30:
	See claim 10 above.

Claim(s) 6 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallu in view of Yon et al. (US 2017/0241462).
Claim 6:
	Pallu discloses two holding segments (34, 48) that are in particular W-shaped (figure 6) and which provide an attachment surface axially spaced from the first axial end of the base element, so that the attachment surface can be brought in abutment with a second side of the first component adjacent to the opening of the first component (figure 5), but does not explicitly disclose that each of the holding segments is arranged via an elastic partial portion, in particular a bending spring, at one of the attachment arms.
	Yon teaches a fastening arrangement (10) comprising: a base (12, 24); a pair of holding segments (38, 44, 46) arranged so as to engage a hole (54) in a panel (56), wherein each of the holding segments is arranged via an elastic partial portion (30, 32, 34), functioning as a bending spring (figures 4 and 5), between the base (12, 24) and the holding segments (38, 44, 46).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the elastic partial portion of Yon between the base element and holding segments of Pallu since: (a) Pallu discloses that it is desirable to provide at least one degree of adjustment to the fastening arrangement to account for manufacturing tolerances (paras. [0005], [0033]); (b) Yon teaches that the elastic partial portion between the base and the holding segments allow a pivoting movement when the arrangement is engaged with the panel components which is particularly advantageous for compensating for angular assembly tolerances (para. [0027]); and (c) one having ordinary skill in the art would have recognized that the advantages of Yon’s angular assembly tolerances would be an obvious improvement to Pallu’s fastening arrangement that allows for at least one degree of adjustment for manufacturing tolerances resulting in a fastening arrangement that can compensate for both distance and angular assembly tolerances in the assembly of a roof rack.
Claim 28:
	See claim 6 above.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallu in view of Figge et al. (US Patent No. 8,944,736).
Claim 12:
	Pallu discloses the arrangement above but does not explicitly disclose that the base element and the adjusting unit comprise interacting structures which form a counter lock and/or transport lock in the screwed-in state of the adjusting unit.
	Figge teaches a fastening arrangement with a tolerance compensation function (abstract) comprising: a base element (30); and an adjusting unit (50), wherein the base element and the adjusting unit comprise interacting structures (38, 54) which form a transportation lock in the screwed-in state of the adjusting unit (c. 8, l. 11-23).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided an interacting structure forming a transport lock between the adjusting unit and the base element, as taught by Figge, in the arrangement of Pallu in order to provide a structure which allows for adjustment of the arrangement to account for manufacturing and assembly tolerances and provides a lock which prevents the adjusted position from movement after assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726